ON REHEARING.
MOUTON, J.
A re-examination of this case has led the writer of this opinion to the conclusion that the vital question presented, is as to whether the defendant association was doing business in the State of Louisiana at the time the policy was issued to deceased. In the original petition of plaintiff, there is no allegation that the contract with the deceased was made in this State by an agent of defendant association, or that it was when entered into or since doing business in Louisiana. The fact is that plaintiff averred that defendant had no agent in Louisiana, and for that reason had service of citation made on the Secretary of State. The defendant promptly filed an exception to the jurisdiction of the court. Plaintiff, realizing, we presume, the lack of jurisdictional allegations, then filed a supplemental petition alleging that') defendant had failed to appoint the Secretary of State as its agent for the service of process and that it still continued to write *53fraternal insurance policies, which by implication carried with it the assertion that it was transacting business in this State when the policy was issued to deceased. This supplemental petition was served on the attorney of defendant under the provisions of Section 16 of Act 179, 1918, p. 339. Defendant again challenged the jurisdiction of the court in another exception, contending that it could not thus be brought into court, as its attorney had appeared solely to urge its plea of want of jurisdiction. Conceding that the service on the attorney was legally permissible, it is evident, however, that the plea to the jurisdiction which was renewed against the supplemental petition, could not have the effect of admitting as true the jurisdictional allegations which appeared for the first time in the amended petition and by implication. In an exception of no cause of action such allegations would be accepted as true, but not in an exception to jurisdiction in which the authority of the court is denied. If defendant association was doing or transacting business in this State, evidence or proof was therefore required to establish that fact to vest the court with jurisdiction. It could hardly be expected that defendant would offer proof of that character, and it is therefore clear that the duty of meeting this requirement devolved upon plaintiff.
In Act 54 of 1904, it is made the imperative duty of foreign corporations to file with the Secretary of State, the name of the agent or agents on whom process may be served. In case of failure so to do, these corporations may be sued in any parish of the State where they may be doing business. It must, however, be shown that they are transacting such business, otherwise our courts have no jurisdiction over them. Gouner vs. Missouri Valley Bridge & Iron Co., 123 La. 964, 49 South. 657. In the case of Peoples Tobacco Company vs. American Tobacco Company, 246 U. S. 79, a case originating in Louisiana, the court said:
“The general rule deducible from all our decisions is that the business must be of such nature and character as to warrant the inference that the corporation has subjected itself to the local jurisdiction and is by its duly authorized officers or agents present within the state or district where service is attempted.”
There is no evidence to show that defendant had in any way subjected itself to local jurisdiction in this case by engaging in business of such nature and character as to warrant that inference. In applying the foregoing doctrine we are assimilating the defendant association to a corporation, an endowment to which it is not legally entitled in the application of the principle involved. The defendant is, as we said in our original opinion, a Fraternal Benefit Society as designated by Act 256 of 1912. Under Section 17 of that Act, every such association, domestic or foreign, must, before being licensed to transact business in this State, appoint in writing the Secretary of State as its agent upon whom all legal process shall be served in any action or proceeding against it. This act does not, however, provide, as it is provided for under Act 54 of 1912 in reference to foreign corporations, that in the event of failure to designate an agent or agents in this State upon whom process shall be served, that such fraternal benefit society may be sued in any parish of the State where it may be doing business. Even if we consider it in the light of a foreign corporation it is impossible to escape the conclusion that it must, at least, appear that it is transacting business in Louisiana in order that it may be subjected to the jurisdiction of the State Courts. Taking the question presented from either angle, we must conclude that the lower court had no jurisdiction and properly dismissed the suit.
*54It is therefore ordered, adjudged and decreed that our original judgment he annulled, avoided and set aside, and it is further ordered and decreed that the judgment appealed from be re-instated and affirmed.